McDonald, judge.
Adultery is the offense; the punishment, a fine of $600.
The state relied upon three acts of intercourse without a living together to constitute “habitual carnal intercourse,” within the meaning of Art. 499, V.A.P.C.
The only evidence of the commission of acts of intercourse on June 5 and June 8, 1960, is found in appellant’s confession.
*244In the absence of corroborating testimony, the confession is insufficient to sustain the judgment. Carroll v. State, 143 Tex. Cr. Rep. 269, 158 S.W. 2d 532; Robinson v. State, 148 Tex. Cr. Rep. 439, 188 S.W. 2d 182.
Because the evidence is insufficient to support the conviction, the judgment is reversed and the cause is remanded.